Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 1 of 17 Page ID #:6




              EXHIBIT A
    Case Electronically
          8:20-cv-02025-DOC-KES            Document
                        Filed by Superior Court          1-1 County
                                                of California, Filed of
                                                                     10/21/20    Page 2 of01:23:22
                                                                        Orange, 09/18/2020  17 PagePM. ID #:7
30-2020-01161248-CU-MC-NJC - ROA # 2 - DAVID H. YAMASAKI, Clerk of the Court By Katie Trent, Deputy Clerk.




   1 Devin Fok (SBN #256599)

   2
     devin@devinfoklaw.com
     DHF Law, PC
   3 16 N. Marengo Ave. Suite 403

   4
     Pasadena, CA 91101
     Ph: (888) 651-6411
   5 Fax: (818) 484-2023

   6
       Attorneys for Plaintiff
   7

   8                             ORANGE COUNTY SUPERIOR COURT
                                    North K.T.
                                    xxxxxxxxx JUSTICE CENTER
                                    CENTRAL
   9
 10

 11 DAVID ALAN SMITH, as an                  ) CASE NO.:
       individual,                           )
 12                                          )
                    Plaintiff(s),            ) COMPLAINT FOR DAMAGES
 13
                                             )
             vs.                             )
                                             ) JURY TRIAL DEMANDED
 14                                          )
                                             )
 15    CORELOGIC RENTAL PROPERTY )
                                             )    Assigned for All Purposes
 16    SOLUTIONS LLC., a Foreign             )
       Corporation; and DOES 1-10 inclusive, )
 17
                    Defendants.              )
                                             )
 18                                          )
                                             )
 19                                          )
                                             )
 20                                          )
                                             )
 21                                          )
                                             )
 22

 23
              Plaintiff DAVID ALAN SMITH (hereafter “Plaintiff”) complains against
 24           Defendants CORELOGIC RENTAL PROPERTY SOLUTIONS LLC., a
 25           Foreign Corporation; and DOES 1-10 inclusive (hereinafter collectively as
 26           “Defendant” or “Defendants”), and alleges as follows:
 27

 28

                                                       -1-
                                  Complaint for Damages and Demand for Jury Trial
     Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 3 of 17 Page ID #:8




 1                                  NATURE OF THE ACTION
 2          1. Defendant is a tenant screening company which screens prospective
 3             tenants for landlords.
 4          2. Typically, such tenant screening reports or consumer reports contain
 5             information about the applicant’s eviction history, credit history and
 6             criminal records.

 7          3. On or about May 29, 2020, Defendant furnished an inaccurate and
               erroneous consumer report to Plaintiff’s prospective landlord disclosing
 8
               that he is a registered sex offender from Georgia along with 5 other
 9
               criminal convictions belonging to another David Smith in Virginia. See
10
               Subject Report attached hereto as Exhibit “1”.
11
            4. None of this criminal information belongs to Plaintiff. Plaintiff is a North
12
               Carolina resident applying for housing in North Carolina.
13
            5. The report appears to be an improperly formatted database report where
14
               the data appeared to have been obtained from an automated process that
15
               was not subject to quality control of any kind whatsoever.
16          6. Many of the key items of information related to these convictions are
17             missing    such     as:    1)     the     severity      of      the   offense   (i.e.,
18             infraction/misdemeanor/felony); 2) disposition date; 3) Sentence, and 4)
19             sentencing date.
20          7. Some of the errors are so blatant that it discloses that Plaintiff was
21             convicted of a seat belt violation as a minor in 2010 even though
22             Defendant was aware that Plaintiff was born in 1966.
23          8. Under the Fair Credit Reporting Act (“FCRA” 15 U.S.C. §1681 et seq.,
24             the Defendant is required to use reasonable procedures to ensure the
25             “maximum possible accuracy of the information reported.” 15 U.S.C.
26             §1681e(b). (Emphasis added).
27
28

                                                  -2-
                             Complaint for Damages and Demand for Jury Trial
     Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 4 of 17 Page ID #:9




 1          9. Virtually all experts in the background screening industry agree that
 2             database reports cannot possibly comply with the FCRA because
 3             database criminal history information are likely to be inaccurate,
 4             incomplete and outdated.
 5          10. Defendant has been sued repeatedly for selling background screening
 6             reports that fail to comply with the FCRA.

 7          11. Yet, the Defendant, in willful and/or reckless violation of FCRA insists
               on selling reports that cannot possibly comply with the FCRA.
 8
 9
                                               THE PARTIES
10
            12. The Plaintiff is, and at all times relevant herein was, a resident of
11
               Durham, in the State of North Carolina. He is a “consumer” as per 15
12
               U.S.C. §1681a(c).
13
            13. The Defendant CORELOGIC RENTAL PROPERTY SOLUTIONS
14
               LLC., is and at all times herein mentioned was, a foreign corporation
15
               registered to do business in the State of California, with a principal place
16
               of business at 40 Pacifica Avenue, Suite 900, Irvine, Orange County,
17
               California - 92618.
18
            14. The Defendant is a “Consumer Reporting Agency” within the meaning
19
               of 15 U.S.C. §1681a(f) because it is a “person which, for monetary fees,
20
               dues…regularly engages in whole or in part in the practice of assembling
21
               or evaluating consumer credit information or other information on
22
               consumers for the purpose of furnishing consumer reports to third parties,
23
               and which uses any means or facility of interstate commerce for the
24
               purpose of preparing or furnishing consumer reports.” (Emphasis
25
               added).
26
27
28

                                                  -3-
                             Complaint for Damages and Demand for Jury Trial
 Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 5 of 17 Page ID #:10




 1       15. The tenant screening report generated by the Defendant on the Plaintiff
 2          is a “Consumer Report” within the meanings of 15 U.S.C §1681a(d). A
 3          “Consumer Report” is “any written, oral, or other communication of any
 4          information by a consumer reporting agency bearing on a consumer’s
 5          credit worthiness, credit standing, credit capacity, character, general
 6          reputation, personal characteristics, or mode of living which is used or
 7          expected to be used or collected in whole or in part for the purpose of
 8          serving as a factor in establishing the consumer’s eligibility
 9          for….personal, family or household purposes.” (Emphasis added).
10       16. The Plaintiff is ignorant of the Defendants sued herein as DOES 1-10,
11          inclusive, and therefore sues those Defendants by such capacities when
12          such information is ascertained.
13       17. The Plaintiff is informed and believes and thereon alleges that each of
14          the Doe Defendants is responsible in some manner for the occurrences
15          herein alleged and that Plaintiff’s damages as herein alleged were
16          proximately caused by such occurrences.

17       18. The Plaintiff is informed and believes and thereon alleges that, at all

18
            times herein mentioned, Defendants DOES 1-10, were agents of each
            other and of the named Defendants and in doing the things alleged in this
19
            complaint, were acting in the scope of such agency and with the
20
            permission and consent of Defendants.
21
22
                                           FACTS
23
24
         19. Plaintiff has a common name. Readily available public record
25
            information about registered sex offenders, such as through the National
26
            Sex Offender Public Website, shows that there are 280 registered sex
27
            offenders associated with the same “First Name” and “Last Name” as the
28

                                              -4-
                         Complaint for Damages and Demand for Jury Trial
 Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 6 of 17 Page ID #:11




 1          Plaintiff. See National Sex Offender Public Website, http://nsopw.gov
 2          (search query used was First Name: David, Last Name: Smith).
 3          Moreover, Plaintiff does not share a full name, full date of birth and a full
 4          residential address with any of the registered sex offenders. The subject
 5          sex offender whom the Defendant chose to associate with the Plaintiff in
 6          its report, has nothing in common with the Plaintiff except the “First
 7          Name”, “Last Name” and only the “Year of birth”. His registered
 8          residential address is of Dexter, Georgia, which is completely different
 9          from Plaintiff’s address. All that the Defendant was required to do was to
10          ensure, at the least, a full name, full date of birth (mm/dd/yyyy) and a full
11          address match, in order to determine whether Plaintiff was indeed the
12          same person as the subject sex offender whom they chose to disclose in
13          the report.
14       20. Also, none of the other attributes of the subject sex offender disclosed in
15          the report, such as his picture or physical attributes match with that of the
16          Plaintiff’s. Defendant simply chose to report its search result “as is”,
17          without verifying if such attributes actually belong to Plaintiff.
18       21. Additionally, Defendants disclosed the file date and sentence date of the
19          offense as “00/00/0000”, which, apart from being incomplete and
20          unintelligible, is indicative of the fact that the Defendant did not take any
21          further steps to verify the accuracy of the their search result from original
22          sources such as actual courthouse records.
23       22. Defendant also inaccurately and erroneously disclosed in its report that
24          Plaintiff has five criminal convictions on his record with dispositions of
25          “GUILTY” and “GUILTY IN ABSENTIA”.
26       23. The conviction dates and sentencing dates are not disclosed in any of
27          these cases.
28

                                                -5-
                           Complaint for Damages and Demand for Jury Trial
 Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 7 of 17 Page ID #:12




 1       24. The subject’s date of birth is listed as “0000.”
 2       25. Nevertheless, he appears to be a minor in 2010 making him no older
 3          than 20 as of the date of the report.
 4       26. Plaintiff’s birth year is 1966. This means that Defendant failed to
 5          conduct date of birth match even for such a common name.
 6       27. None of the reported criminal conviction records belong to the Plaintiff.

 7       28. There have been numerous federal enforcement actions as well as civil

 8          actions related to a background screening company’s failure to use

 9          sufficient number of identifiers to ensure an accurate match.

10       29. In fact, Defendant itself has been the subject of several class action(s) for

11          its failure to ensure that the adverse information reported in its reports

12          belongs to the applicant in question. Thus, Defendant knew or had reason

13          to know that, its failure to ensure, at a minimum, an exact full name, full

14          date of birth and full address match would likely result in inaccurate and

15          erroneous criminal records findings.

16       30. Rather than using reasonable procedures to ensure the maximum

17          possible accuracy of the information reported, Defendant uses a

18          disclaimer that tells the prospective employer and/or landlord to do its

19          own independent verification:

20                    “….there will be instances where identifying information

21                    appears to match the applicant on which a report is sought,

22                    which information may not pertain to the applicant. You shall

23                    take independent verification of the information contained in

24                    this report to ensure that it pertains to the applicant before you

25                    take any adverse action against the applicant…”

26       31. Using such a disclaimer is indicative that Defendant knew, or had reason

27          to know that its search procedures were not reasonably calculated to

28

                                               -6-
                          Complaint for Damages and Demand for Jury Trial
 Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 8 of 17 Page ID #:13




 1          ensure the maximum possible accuracy of the information reported and
 2          nevertheless willfully and/or recklessly sold its reports which created a
 3          real risk of error.
 4       32. As a result of Defendant’s willful and/or reckless violation of the FCRA,
 5          the Plaintiff was denied the housing opportunity and had to suffer actual
 6          damages, including but not limited to, damage to reputation, emotional
 7          distress, and other out of pocket costs associated with disputing and
 8          enforcing his rights under the FCRA.
 9
         33. In addition, 15 U.S.C. §1681g(a) requires Defendant to disclose a
10
            consumer’s full file including the source of the information. Despite
11
            Plaintiff’s request, Defendant never furnished to Plaintiff all of the
12
            information in its file. Specifically, Defendant has never disclosed to
13
            Plaintiff the source of the erroneous criminal record information
14
            contained in the report.
15
16       34. Pursuant to §§1681n and o of FCRA, a willful and/or reckless violation

17          by the Defendant entitles the Plaintiff to statutory penalties; whereas

18          negligent violation entitles Plaintiff to actual damages. Costs of action

19          and attorney fees are also recoverable for any successful action. Plaintiff

20          hereby seeks relief as allowed by law.
21
22                                  FIRST CAUSE OF ACTION
23     (Violation of 15 U.S.C. §1681e(b) against Defendant and Does 1-10)
24       35. Plaintiff hereby incorporates by reference the allegations of each and
25          every paragraph above.
26
27
28

                                                -7-
                           Complaint for Damages and Demand for Jury Trial
 Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 9 of 17 Page ID #:14




 1       36. Defendant willfully and/or recklessly violated the above referenced
 2          statutory provision by failing to use reasonable procedures to ensure the
 3          maximum possible accuracy of the information reported.
 4       37. Plaintiff further alleges that Defendant’s action was willful and/or
 5          reckless as to the erroneous criminal records information reported as
 6          Defendant    knowingly        and/or      recklessly      violated   the   statutory

 7          requirements by failing to use the most elementary industry standards in
            conducting a criminal records search that require at least a full name, full
 8
            date of birth and an address match. In addition, Plaintiff is informed, and
 9
            believes, and thereon alleges that Defendant also failed to create,
10
            implement, or utilize more stringent matching criteria for consumers with
11
            common names.
12
         38. Defendant’s willful and/or reckless violation of the statute entitles
13
            Plaintiff statutory penalties of $100 to $1,000.
14
         39. Plaintiff alleges in the alternative that Defendant’s violations were
15
            negligent and seeks actual damages in an amount to be proven at trial
16          including economic damages, emotional distress, damage to reputation,
17          attorney’s fees and costs.
18

19                          SECOND CAUSE OF ACTION
20       (Violation of 15 U.S.C. §1681g(a) against Defendant and Does 1-10)
21
22       40. Plaintiff hereby incorporates by reference the allegations of each and
23          every paragraph above.
24       41. Defendant willfully and/or recklessly violated the above referenced

25          statutory provision by failing to provide Plaintiff his full file upon request

26
            including the source of the erroneous criminal record information.

27
28

                                               -8-
                          Complaint for Damages and Demand for Jury Trial
Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 10 of 17 Page ID #:15




 1      42. Plaintiff further alleges that Defendant’s action was willful and/or
 2         reckless as such information would be part of Plaintiff’s file which by
 3         law is unambiguously mandated to be disclosed to the consumer upon
 4         request.
 5      43. Defendant’s willful and/or reckless violation of the statute entitles
 6         Plaintiff to statutory penalties of $100 to $1,000.

 7      44. Plaintiff alleges in the alternative that Defendant’s violations were
           negligent and seeks actual damages in an amount to be proven at trial
 8
           including economic damages, emotional distress, damage to reputation,
 9
           attorney’s fees and costs.
10
11
                                        PRAYER FOR RELIEF
12
13
              WHEREFORE, Plaintiff prays for judgment against Defendants, and
14
                                        each of them, as follows:
15
16      a. For a declaration that Defendants’ practices violated the statute as
17      specified above;
18      b. For statutory, compensatory, special, general, and punitive damages
19      according to proof and as applicable against all Defendants;
20      c. For interest upon such damages as permitted by law;
21      d. For an award of reasonable attorneys’ fees provided by law under all
22      applicable statutes;
23      e. For the costs of suit; and
24      f. For such other orders of the Court and further relief as the Court deems

25      just and proper.

26
27
28

                                                -9-
                           Complaint for Damages and Demand for Jury Trial
Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 11 of 17 Page ID #:16




 1                            DEMAND FOR JURY TRIAL
 2
 3   Plaintiff hereby requests and demands a jury trial on all issues triable by jury.
 4

 5            DATED: September 18, 2020                DEVIN H. FOK ESQ.
 6                                                     DHF LAW, P.C.

 7
                                                       By: __________________
 8
                                                       Devin H. Fok
 9
                                                       Attorney for Plaintiff
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                                                - 10 -
                            Complaint for Damages and Demand for Jury Trial
   Case 8:20-cv-02025-DOC-KES
          Electronically Filed by Superior Document      1-1 Filed
                                           Court of California, County10/21/20    Page 12 of01:23:22
                                                                       of Orange, 09/18/2020  17 PagePM. ID #:17
30-2020-01161248-CU-MC-NJC - ROA # 3 - DAVID H. YAMASAKI, Clerk of the Court By Katie Trent, Deputy Clerk.




               xxxxxxxxxxxxxxxxxxxxxx     Orange County Superior Court
               xxxxxxxxxxxxxxxxxxxxxx     North Justice Center
               xxxxxxxxxxxxxxxx K.T.      1275 North Berkeley Avenue
               xxxxxxxxxxxxxxxxx          Fullerton, CA 92832
Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 13 of 17 Page ID #:18
   Case 8:20-cv-02025-DOC-KES
          Electronically Filed by Superior Document      1-1 Filed
                                           Court of California, County10/21/20    Page 14 of01:23:22
                                                                       of Orange, 09/18/2020  17 PagePM. ID #:19
30-2020-01161248-CU-MC-NJC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Katie Trent, Deputy Clerk.




                                  xxxxxxxxxxxxxxxxx   Orange County Superior Court
                                                      North Justice Center
  xxxxxxxxxxxxxxxxxxxxx                               1275 North Berkeley Avenue
  xxxxxxxxxxxxxxxxx K.T.                              Fullerton, CA 92832
            Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 15 of 17 Page ID #:20

                                 SUPERIOR COURT OF CALIFORNIA
                                                               COUNTY OF ORANGE




   Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                    E-Filing Transaction #: 41115778
                                                               PAYMENT RECEIPT
                                                                                                                      Receipt #: 12610700
 Clerk ID: ktrent                Transaction No: 12783915            Transaction Date: 09/21/2020         Transaction Time: 03:32:51 PM

                                                                                      Fee              Balance             Amount             Remaining
 Case Number                   Fee Type                                    Qty                                              Paid               Balance
                                                                                    Amount$             Due

30-2020-01161248-CU-MC-CJC     194 - Complaint or other 1st paper           1           $435.00           $435.00             $435.00                 $0.00


                                                                                                        Sales Tax:              $0.00
                                                                                                                                      Total
                                                                                                            Total:            $435.00 Rem.
                                                                                                                                      Bal:
      E-Filing : - OneLegal




                                                                                                          E-Filing:           $435.00




                                                                                          Total Amount Tendered:              $435.00


                                                                                                     Change Due:                $0.00




                                                                                                         Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                       COPY




                                                                                                                                            Page: 1
         Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 16 of 17 Page ID #:21
                                                                                   FOR COURT USE ONLY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
STREET ADDRESS: 1275 N. Berkeley Ave
MAILING ADDRESS: 1275 N. Berkeley Ave
CITY AND ZIP CODE: Fullerton 92838
BRANCH NAME: North Justice Center
PLANTIFF: David Alan Smith
                                                                                   Oct 5, 2020
DEFENDANT: CoreLogic Rental Property Solutions LLC.

Short Title: SMITH VS. CORELOGIC RENTAL PROPERTY SOLUTIONS LLC.



                                                                          CASE NUMBER:
                                NOTICE OF HEARING                         30-2020-01161248-CU-MC-NJC



  Please take notice that a(n),Case Management Conference has been scheduled for hearing on
  06/04/2021 at 09:30:00 AM in Department N05 of this court, located at North Justice Center.




                                               Clerk of the Court, By:                                    , Deputy



                                                                                                        Page: 1
                                                      NOTICE OF HEARING
         Case 8:20-cv-02025-DOC-KES Document 1-1 Filed 10/21/20 Page 17 of 17 Page ID #:22

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
    North Justice Center
    1275 N. Berkeley Ave
    Fullerton 92838

   SHORT TITLE: SMITH VS. CORELOGIC RENTAL PROPERTY SOLUTIONS LLC.



                                                                                            CASE NUMBER:
             CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                    30-2020-01161248-CU-MC-NJC

     I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Hearing has been
     placed for collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid
     pursuant to standard court practices and addressed as indicated below. The certification occurred at Fullerton ,
     California, on 10/05/2020. Following standard court practice the mailing will occur at Sacramento, California on
     10/06/2020.



                                          Clerk of the Court, by:                                                       , Deputy
     DHF LAW, P.C.
     16 N MARENGO AVENUE # SUITE 403
     PASADENA, CA 91101




                                                                                                                               Page: 2
                                     CLERK'S CERTIFICATE OF SERVICE BY MAIL
V3 1013a (June 2004)                                                                                 Code of Civil Procedure , § CCP1013(a)
